Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent document 2013-236410.
           Refer to fig. 1 of the document. Treating independent claim 1 first, the lower transistors 3 may be read as the first transistor claimed that comprises a plurality of transistors connected in parallel. The choke 10 (or resistor 11) may be read as the load circuit claimed. Then transistor 5 may be read as the cascode transistor claimed connected between transistors 3 and the load. A gate bias control circuit 14 may be read as the claimed bias circuit as it will selectively supply a bias to the transistors 3.
Regarding claims 2-4, since the bias is selectively applied, the desired number of transistors may be turned on in a given state.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document 2013-236410 in view of Kim et al. (US PGPUB 2011/0221531).
The difference added by claims 5-10 over the Japanese patent document is the different gate width sizes of the ‘first’ transistors, and that this relation is by powers of 2. However, it is known from Kim et al. that parallel transistors in a selectively controlled cascode amplifier may have different gate widths, and that the sizes may be related in a ratio of 2:1. See paragraph 23 of Kim et al. Since this disclosure is a very similar context to that of the Japanese patent document, it would have been obvious for there to be different sizes in different branches, to facilitate different levels of current gain for instance. Regarding claim 16, Kim et al. disclose a separate cascode transistor for each ‘first’ transistor; see fig. 1. This would have been an obvious modification of the Japanese document since potentially smaller transistors could be used. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document 2013-236410 in view of Wallis (US PGPUB 2018/0026592).
The difference added by these claims over the Japanese patent document is that the bias circuit and transistors are in or on a single die. However, it is known from Wallis that a cascode LNA and its bias circuit may be integrated on a single die. For instance, Wallis describes the circuits of fig. 7, showing a cascode amplifier and its bias circuit as an LNA (paragraphs 51-56) and later indicates that some or all of the circuit elements of the LNA may be integrated on a single die (see paragraph 197). It would have been obvious to integrate the cascode amplifier circuit of the Japanese patent document on a single die in view of this disclosure for the packaging advantages that would result.
s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document 2013-236410 in view of Kim et al. as applied to claims 5 & 8 above, and further in view of Wallis.
The difference added by these claims is the same as claims 11-13 above, that the transistors and bias circuit are in or on a single die. This would have been an obvious modification of the circuit of the Japanese patent document in view of Wallis for the same reasons as given w.r.t. those claims above.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent document 2013-236410 in view of Kakuta et al. (US pat. no. 6,028,487).
The difference added by these claim over the Japanese patent document is the feedback circuit, with connection to the input side of the ‘second’ (cascode) transistor in claim 17 and additionally between the second (cascode) transistor and the load in claim 18. However, it is known from Kakuta et al. (fig. 2) to have feedback to the input of the ‘first’ transistor (11) of a cascode amplifier from either side of the ‘second’ (cascode) transistor (12). It would have been obvious to have such a feedback for the independent gain and impedance control that may result, as described in the paragraph bridging cols. 3-4 of Kakuta et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843